Per Curiam,
There is nothing in this record that would justify us in sustaining either of the four specifications of error. The evidence referred to in the first and second specifications tended to identify the notes in suit, and was therefore rightly admitted. The instructions recited in the third specification were fully war*572ranted by the evidence therein referred to by the learned trial judge. Referring to the conversation that was testified to, as having taken place between the son and his mother, on two occasions, he rightly instructed the jury that if they found that the notes in suit were the same “ notes about which the conversation was had, then they are good.” But if they found that the “ promises were not as to these identical notes the verdict should be for the defendant.” It follows, of course, that there was no error in refusing to charge as requested, that “ under all the evidence the verdict must be for the defendant.”
The case involved questions of fact which were rightly submitted to the jury and by them determined in favor of the plaintiffs.
Judgment affirmed.